Citation Nr: 1427197	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for ankylosing spondylosis with involvement of the cervical, thoracolumbar spine, and hands.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal was processed using the VA VBMS paperless claims processing system.   Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from July 1973 to January 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona, that denied a petition to reopen the claim.

The Board remanded the appeal for additional development in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that records remain outstanding from the VA Medical Center in Milwaukee, Wisconsin. Additionally, the Veteran belatedly provided a release for any records extant with Dr. M., which now must be obtained by VA.

Accordingly, the case is REMANDED for the following action:

1.  A July 2013 fax cover sheet of the Milwaukee VAMC reflects 21 pages were transmitted to the Appeals Management Center (AMC); but, as noted in the IHP, far less than 21 pages are in the claims file.

The AMC or AOJ will ensure all records provided by the VAMC Milwaukee are located and included in the claims file.  All efforts to locate the records will be documented in the claims file.

2.  The AMC or AOJ will use the Veteran's release provided by his representative-or, if necessary, an updated one, to obtain any records extant related to the Veteran from Dr. Kenneth R. Margules, M.D., 2026 Lewis Ave; Zion, IL 60099.  An address of 890 Garfield Ave; Libertyville, IL 60048, is also of record.

3.  After the above is complete, the Appeals Management Center (AMC) or AOJ must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AMC or AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



